—Application for reinstatement granted only to the extent of referring this matter back to the Departmental Disciplinary Committee for a hearing, where petitioner will have the burden of establishing by clear and convincing evidence that he fully complied with the order of suspension and that he possesses the requisite character and general fitness to resume the practice of law, and that he otherwise meets the standards for reinstatement set out in Rules of this Court (22 NYCRR) § 603.14 (b). No opinion. Concur—Sullivan, J. P., Rosenberger, Wallach, Williams and Andrias, JJ.